Citation Nr: 0817381	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  03-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, evaluated as 10 percent disabling since July 10, 
2002, and evaluated with two separate 10 percent ratings 
since November 2, 2007.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1971 to December 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision that 
increased the evaluation for the veteran's service-connected 
left knee disability (postoperative residuals of a left knee 
medial meniscectomy) from noncompensable to 10 percent, 
effective July 10, 2002.  In November 2004, the veteran 
testified at a Board videoconference hearing.  The Board 
remanded this appeal for further development in May 2005 and 
again in May 2007.  

A January 2008 RO decision continued a 10 percent evaluation 
for the veteran's service-connected left knee disability (re-
characterized as postoperative of a left knee medial 
meniscectomy with slight instability) and granted service 
connection and a separate 10 percent evaluation for 
degenerative arthritis of the left knee, effective November 
2, 2007.  Since that grant does not represent a total grant 
of benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

While this matter has been remanded twice in the past, 
development requested on remand was not performed.  The 
claims must unfortunately be remanded once more.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

This case was previously remanded by the Board in May 2007, 
partly to undertake appropriate development to obtain any 
pertinent evidence identified, but not yet provided by the 
veteran.  The Board specifically noted that records relating 
to recent surgical treatment involving the veteran's left 
knee should be obtained.  The Board indicated that if the AMC 
(or the RO) was unable to obtain any such evidence, it should 
so inform the veteran and his representative and request that 
they provide the outstanding evidence.  It does not appear 
that any attempt was made to obtain records of the reported 
surgery, as requested in the 2007 Board remand.  The matter 
must be returned for such action.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

The Board notes that a December 2006 report from the 
Universal Underwriters Life Insurance Company indicated that 
the veteran reported that he was still being treated for his 
left knee disability and that he was unable to work.  The 
report also specifically noted that the veteran was currently 
scheduled for surgery on his left knee.  The surgery was 
described as left knee reconstruction surgery.  The report 
related diagnoses of internal derangement of the knee and 
degenerative joint disease of the knee.  

In a June 2007 letter, the AMC requested that the veteran 
report any VA treatment he had received and that he submit 
releases for any non-VA doctor that had treated him for his 
claimed condition.  The veteran apparently did not respond to 
the June 2007 letter.  

A November 2007 VA orthopedic examination report noted that 
the veteran reported that he was currently receiving trigger-
point injections at the Las Vegas, Nevada VA Medical Center.  
The Board notes that it is unclear from the examination 
report whether the veteran underwent any additional surgery 
on his left knee as indicated by the December 2006 report 
from Universal Underwriters Life Insurance Company.  The 
Board observes that the most recent VA treatment reports of 
record are dated in November 2006.  

The Board notes that there has been no specific attempt to 
obtain any of the veteran's treatment records subsequent to 
November 2006.  The Board observes that the AMC also did not 
inform the veteran that it was unable to obtain any such 
additional evidence.  As discussed above, the veteran 
specifically submitted a December 2006 report from Universal 
Underwriters Life Insurance Company which indicated that he 
was scheduled for surgery for his left knee.  He also 
reported that he was currently receiving treatment at the Las 
Vegas, Nevada VA Medical Center at the time of the November 
2007 VA orthopedic examination.  Thus, the case must again be 
remanded to obtain the any additional records of private and 
VA medical treatment subsequent to November 2006.  See 
Stegall v. West, 11 Vet. App. 268 (1998); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Additionally, the Board finds that the requirements of VA's 
duty to notify and assist the claimant have not been met as 
to these claims.  38 U.S.C.A. §§ 5103, 5103a; 
38 C.F.R. § 3.159.  The notice requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate his claims; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim(s).  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Recently, the Court held in Vazquez-Flores v. Peak, No. 05-
0355 (U.S. Vet. App. January 30, 2008), that for a claim for 
increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Further, under Vazquez, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran as to this issue.  
The RO provided the veteran with a VCAA notice letters in 
July 2004, October 2005, and June 2007.  The notice letters 
did not specifically notify the veteran that he should 
provide evidence of the effect that worsening disabilities 
had on his employment and daily life (such as a specific 
measure or test).  The letters also did not notify the 
veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the veteran 
with VCAA notice that is compliant with 
the requirements of Vazquez-Flores v. 
Peak, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Specifically, the notice 
should advise the veteran that to 
substantiate the claim for entitlement to 
an increased evaluation for a left knee 
disability, evaluated as 10 percent 
disabling since July 10, 2002, and with 
two separate 10 percent evaluations since 
November 2, 2007, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening, or increased 
severity, of the disability and the 
effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) ratings under the applicable 
Diagnostic Codes for rating the service-
connected disabilities on appeal.   

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
left knee problems, and dated since 
November 2006, from the Las Vegas, Nevada 
VA Medical Center.  

3.  Obtain copies of any outstanding 
records of medical treatment reportedly 
received by the veteran for his left knee 
disability, if available.  Specifically 
noted in this regard are records of 
treatment dated from November 2006 to the 
present from the Universal Underwriters 
Life Insurance Company or any other 
private provider identified by the 
veteran.  If the AMC (or RO) is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.  

4.  Ask the veteran to identify all other 
medical providers who have treated him 
for left knee problems since November 
2006.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  

5.  Thereafter, readjudicate the claim for 
entitlement to an increased evaluation for 
a left knee disability, evaluated as 10 
percent disabling since July 10, 2002, and 
with two separate 10 percent evaluations 
since November 2, 2007.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

